ACCEPTED
                                                                                     03-14-00717-CV
                                                                                            4103451
                                                                           THIRD COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                               2/11/2015 10:18:13 AM
                                                                                    JEFFREY D. KYLE
                                                                                              CLERK
                              NO. 03-14-00717-CV

                                                                    FILED IN
                                                             3rd COURT OF APPEALS
                   IN THE COURT OF APPEALS FOR           THE      AUSTIN, TEXAS
                        THIRD DISTRICT OF TEXAS              2/11/2015 10:18:13 AM
                                                                 JEFFREY D. KYLE
                                                                      Clerk
           VIVEK GOSWAMI, M.D. AND AUSTIN HEART, PLLC

                                                Appellants

                                        v.

                           NANCY JO RODRIGUEZ

                                                 Appellee


        ON APPEAL FROM THE 419TH JUDICIAL DISTRICT COURT
                     TRAVIS COUNTY, TEXAS


           UNOPPOSED MOTION FOR EXTENSION OF TIME
               TO FILE APPELLANTS’ REPLY BRIEF



TO THE HONORABLE JUSTICES OF THE THIRD COURT OF APPEALS:

      Pursuant to Texas Rules of Appellate Procedure 10.5 and 38.6, Appellants

Vivek Goswami, M.D. and Austin Heart, PLLC (“Appellants”) file this Unopposed

Motion for Extension of Time to File Appellants’ Reply Brief, and in support

thereof, Appellants would respectfully show the Court the following:
                                          I.

      The deadline for Appellants to file their Reply to Appellee’s Brief is

February 16, 2015. Appellants request a fourteen (14) day extension to file their

Reply Brief, which would extend the deadline to March 2, 2015. This is

Appellants’ first request for an extension in this appeal.

                                          II.

      A reasonable explanation for an extension exists. Due to time restraints

associated with counsel for Appellants’ heavy schedule of litigation and appeals,

Appellants require more time to prepare a reply brief that will be helpful to the

Court in considering this matter. Specifically, Appellants’ counsel has a deadline to

file a petition for review with the Supreme Court on February 20, 2015 in Hansen

v. Jackson currently before the Thirteenth Court of Appeals, and a hearing on

dispositive motions set for February 13, 2015 in Harris County, Texas in the

Carrion v. Spring Branch Medical Center, et al., No. 2014-46824, matter. This

extension of time is not sought for delay and no party will be prejudiced if it is

granted.

                                         III.

      The undersigned counsel has conferred with opposing counsel who indicated

he is unopposed to the requested extension.




                                           2
        For these reasons, Appellants respectfully request that the Court grant this

Unopposed Motion for Extension of Time to File Appellants’ Reply Brief and

enter an order extending Appellants’ deadline to file their Reply Brief to March 2,

2015.

                                       Respectfully submitted,

                                       SERPE, JONES, ANDREWS,
                                       CALLENDER & BELL, PLLC


                                       By:   /s/ Chris Knudsen
                                             Chris Knudsen
                                             Texas Bar No. 24041268
                                       America Tower
                                       2929 Allen Parkway, Suite 1600
                                       Houston, Texas 77019
                                       Telephone: (713) 452-4400
                                       Facsimile: (713) 452-4499
                                       Email: cknudsen@serpejones.com

                                       Attorneys for Appellants Vivek Goswami,
                                       M.D. and Austin Heart, PLLC


                             Certificate of Conference

     I hereby certify that, on February 11, 2015, I conferred with counsel for
Appellee regarding this Motion to Extend, and he is unopposed to the motion.


                                       /s/ Chris Knudsen
                                       Chris Knudsen




                                          3
                              Certificate of Service

       I hereby certify that a true and correct copy of the above and foregoing
instrument has been forwarded to the following counsel of record in accordance
with the Texas Rules of Appellate Procedure on this the 11th day of January, 2015.

       L. Todd Kelly
       THE CARLSON LAW FIRM, P.C.
       11606 N IH-35
       Austin, Texas 78753
       Counsel for Plaintiff/Appellee




                                        /s/ Chris Knudsen
                                        Chris Knudsen

563196v1




                                          4